DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-9, 11, 12 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
It is noted that the claims submitted 1/14/22 show an indicator of (withdrawn) for claim 1, and claim 10 which is not consistent with the restriction. Claim 1 and 10 are examined along with the elected group and is therefore not considered withdrawn, and is examined herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
The claims also contain several limitations that do not invoke 112(f) treatment, but are analyzed below for clarity. 

Such claim limitation(s) is/are: 
“Feeding area configured for feeding food” in claim 13. A “feeding area” is not a specific kind of structure, but is a generic placeholder (“area”) combined with a function (“feeding…for feeding”) and as such appears not to invoke treatment under 112(f), as the claim recites sufficient additional structure to achieve the function claimed—‘spiral blade’ per se is the disclosed structure which performs feeding. 
“grinding area” similarly is a means placeholder “area” with function “grinding” and similarly recites sufficient structure, as above, “spiral blade…” which performs the function of grinding. This limitation is therefore not invoking 112(f) and devices with spiral blades capable of performing grinding would be understood to meet this limitation. 
The term “cleaning structure” (as claims 1, 10 and 13) does invoke 112(f) since it is a nonce “structure” combined with a function “cleaning”, and “cleaning structure is not a known specific kind of structure, and there is no structural element in the claim which performs the function of ‘cleaning.’ Therefore, the specification must provide support and define the scope of this term. 



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “cleaning structure” in claims 1, 10 and 13 does invoke 112(f) since it is a nonce “structure” combined with a function “cleaning”, and “cleaning structure is not a known specific kind of structure, and there is no structural element in the claim which performs the 
Regarding claim 15, the recitation of “an extrusion sheet” is indefinite, since the nature of what is and is not an extrusion sheet is not set forth reasonably in the disclosure. The sheet is meant to ‘further extrude the food, so that the juice residue separation is more thorough.” But extrusion is passing a work slurry through an opening—that is the essential nature of the term “extrude.” It is not clear whether the claim is requiring the sheet to stop extrusion (thus encouraging further juicing, but thereby also clogging to at least some extent the discharge opening), or whether a kind of extrusion is permitted. The nature of an “extrusion sheet” is not immediately clear from the disclosure as a whole, and therefore claim 15 is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by WO 2016/085153 as cited by applicant.
WO 2016/085153 discloses a spiral blade (figure 1 at 12/12a) which includes a feeding area (the top of the spiral) a grinding area (area in the middle of the spiral, which is spun and capable of grinding things placed therein) and a discharging area (the lower 1/3 of the spiral is a ‘discharging area’ since it is closer to the discharge spout) and there are disclosed a plurality of ribs on the grinding area (As shown in figure 1) and a cleaning structure is arranged on the discharging area (the contour of the body that spins is a ‘cleaning structure’ per se, since it may rub and move some masticated food in a direction concurrent with rotation). “cleaning structure” as noted above invoked 112(f) interpretation, and was shown to be indefinite in light of the specification. It is believed this is meant to encompass any structure capable of cleaning, and therefore a rotational surface suffices. Similarly, a rotational surface is similar to ribs, and other slopes which is what the specification incorporates. Therefore, the spiral and base shown in WO 2016/085153 includes a ‘cleaning structure’ as claimed.  

Claims 1, 10 and 13-14 and 19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lee (US 5,452,650; Lee’650 herein).
Regarding claim 13, Lee’650 discloses at figure 3 a food processor (figure 3 as a whole), comprising: a feed opening (top of hopper opening seen at H figure 3); a grinding component (1 figure 3). The Grinding component of Lee’650 is not the same kind as used by applicant, 
Lee’650 further discloses a plurality of spiral ribs are arranged on the grinding area (the spiral ribs are the observed helices noted above, and referenced in the disclosure of Lee’650), and a cleaning structure is arranged on the discharging area (as best understood any shape that can rub any material is a ‘cleaning’ structure, which the tip ends of the discharge area is a cleaning structure, since the helical flights at the end of the barrel operate as they do throughout the barrel to push material to the right as seen in figure 3, which by virtue of pushing material is a cleaning structure as best understood). 
 Lee’650 further discloses that the spiral blade is rotationally installed in the first barrel body (as seen in figure 3) and configured to crush the food together with the first barrel body (as noted inter alia, column 2 line 22-24 along with figure 3 demonstrates the device is capable of crushing food, see also Title “juice” extractor, column 1 line 24 “food items with juice”).

Lee’650 further discloses a host component (A figure 3) on which the grinding component and the extrusion component are installed (As shown assembled in figure 3) and which comprises a driving component (motor M, shown in figure 3), wherein the driving component is used for driving the spiral blade of the grinding component to crush the food and is used for driving the extrusion device to extrude juice and discharge residues (column 3 line 15+, Column 4 lines 1-3).
In light of the above rejection of claim 13, claims 1 and 10 are also clearly anticipated on the same grounds, since the elements thereof are all recited in nearly identical manner in claim 13. Claims 1 and 10 are therefore rejected on the same analysis as shown above. 
Regarding claim 14, the juice discharge opening at 4 as discussed in Lee’650 includes a filter sheet, which is termed a “screen” (column 4 line 1) and shown at 3 figure 3.
Regarding claim 19, the “feeding barrel” is shown in Lee’650 at H, which is clearly coupled to the first barrel body, and has the feeding opening as noted with respect to claim 13 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’650 as set forth above, further in view of Lee’872 (US 5,156,872).

Regarding claim 15, Lee’650 does not disclose an extrusion sheet is arranged at the residue discharge opening, rather there is a residue discharge controller 6 as shown in figure 3 which is designed to modify the cross section of the discharge to regulate the backpressure on the Archimedes’ screw 2 (column 4 lines 9-10, inter alia).  The difference is whether the device used a “sheet” per se. As noted above the nature of the sheet is fairly ambiguous, which makes a 
In the same field of problem solving endeavor at the time the application was filed, it would have been obvious to one of ordinary skill in the art to replace the configuration 6 at the discharge 5 of Lee’650 with a “sheet” per se, as disclosed in Lee’872 to be used in the same manner, for the same purpose as 6 of Lee’650, since it was an art recognized equivalent structure meant to impart additional back-pressure on the helical flight that is driving compression for juice extraction, and the implementation could be achieved with no undue experimentation and no unexpected results, as evidenced by it’s being workable according to Lee’872. 
Regarding claim 16, Lee’650 further discloses the second barrel body (the portion surrounding the lower/ helical flight 2 of Lee’650, figure 3) comprises: a hollow barrel seat (as shown in figure 3, the hollow is filled with the ‘Archimedes’ screw) 
Lee’650 discloses the barrel has one open end (5 is open to the exterior of the device, making it one open end), wherein the other end of the barrel seat is communicated with the first barrel body through the communication opening (As seen in figure 3). Lee’650 does not explicitly show a ‘barrel lid’ covered on the open end of the barrel seat, wherein the residue discharge opening is formed in the barrel lid. However, this is the situation found in Lee’872 
Regarding claim 17, as seen in Lee’650 the two barrels are integrally formed, and one provides a seat to the other, as they are stacked one upon the other (figures 3-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724